UNITED STATES SECURITIES and EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 24, 2011 Tengasco, Inc. (Exact Name of Registrant as specified in its charter) Commission File Number 1-15555 Tennessee 87-0267438 (State or other jurisdiction of(I.R.S. Employer Identification No.) incorporation or organization) 11121 Kingston Pike, Suite E, Knoxville, Tennessee 37934 (Address of Principal Executive Office) (865) 675-1554 (Registrant's Telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure Item 8.01Other Events On March 24, 2011, the Company issued a press release announcing that it will hold a telephone conference and webcast presentation on Thursday, March 31, 2011 at 4:15 PM Eastern Daylight Time to discuss the Company’s Annual Report on Form 10-K for the year ended December 31, 2010, which the Company expects to be filed earlier in the day on March 31, 2011, and the Company’s results for fiscal 2010. Item 9.01Financial Statements and Exhibits (c) Exhibits Press Release issued by Tengasco on March 24, 2011 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused and authorized this report to be signed on its behalf by the undersigned. Dated: March 24, 2011 Tengasco, Inc. By: s/Jeffrey R. Bailey Jeffrey R. Bailey, Chief Executive Officer
